Per Curiam.
In this action, Mr. and Mrs. Sirett, plaintiffs, contend that a Mr. Harris (not a party to the action) advanced money for the benefit of and, in effect, made a loan to his sister and her husband, Mr. and Mrs. Hines, and that Harris then assigned his interest in such loan to Mr. and Mrs: Sirett. The Siretts assert that a balance is due on the loan, and they seek to collect it from Mr. and Mrs. Hines in this lawsuit. The Hines contend that no money was lent to them and that they owe nothing to Mr. Harris; consequently, the purported assignment passed no claim to the Siretts which could be enforced by them against Mr. and Mrs. Hines. The trial court entered findings of fact, conclusions of law, and judgment in favor of Mr. and Mrs. Hines. The Siretts have appealed.
The only significant question presented is one of fact: that is, whether Harris made a loan to his sister and brother-in-law, Mr. and Mrs. Hines. On conflicting evidence, the trial court entered a finding to the effect that the alleged loan had not been made. We are convinced the evidence does not clearly preponderate against the finding of the trial court; therefore, it will not be disturbed on appeal. Callihan v. Hoopman, 44 Wn. (2d) 918, 267 P. (2d) 906; Forant v. Pratt, 44 Wn. (2d) 923, 170 P. (2d) 474.
We have considered appellants’ assignments of error relating to the admission of evidence and to the order denying a motion for a new trial, and find them without merit.
The aforementioned finding supports the trial court’s conclusion of law and judgment. The latter is hereby affirmed.